IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-30600
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SHAUN VINCENT,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 01-CR-358-F
                        --------------------
                          January 17, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Shaun Vincent (“Vincent”) appeals his conviction of being a

felon in possession of a firearm under 18 U.S.C. § 922(g)(1).

Vincent argues that the district court erred in allowing the

Government to use two prior misdemeanor convictions to impeach

him under FED. R. EVID. 609.   Any error was harmless because the

district court gave cautionary instructions during cross-

examination and immediately prior to deliberations and because



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-30600
                               -2-

the convictions were cumulative.   See FED. R. CRIM. P. 52(a);

United States v. Newman, 849 F.2d 156, 163 (5th Cir. 1988).

     AFFIRMED.